



COURT OF APPEAL FOR ONTARIO

CITATION: Anjum v. John Doe, 2017 ONCA 821

DATE: 20171025

DOCKET: C63172

MacFarland, Hourigan and Pardu JJ.A.

BETWEEN

Anjum Anjum and Musart Hayee

Plaintiffs (Respondent)

and

John Doe and State Farm Mutual Automobile
    Insurance Company

Defendants (Appellant)

Ari Krajden, for the appellant

Ryan Breedon, for the respondent

Heard and released orally: October 23, 2017

On appeal from the judgment of Justice P.J. Cavanagh of
    the Superior Court of Justice, dated December 12, 2016.

REASONS FOR DECISION

[1]

The appellant challenges the motion judges findings of credibility and
    reliability of Ms. Rossi, pointing to possible frailties in her evidence. The
    judge addressed these issues. The appellant essentially argues that the motion
    judge ought to have weighed the evidence differently. We see no error in the
    motion judges approach. He carefully considered the evidence and made findings
    based on the whole of the evidence.

[2]

Further, the appellant submits that the motion judge engaged in
    speculation rather than rational inference coming to his conclusion. We do not
    agree. The reasons of the motion judge are logically connected to the whole of
    the evidence and make rational sense.

[3]

Finally, the appellant also argues that the motion judge erred in
    concluding that there was no contributory negligence on the part of the
    respondent driver. The question as framed for the motion judge was whether an
    unknown driver caused or
contributed
to the
    accident.

[4]

This case was presented on an all or nothing basis. The appellant took
    the position that there was no unknown other driver. The respondent driver
    alleged that he was suddenly cut off by another driver sending him into the
    ditch. At the hearing the appellant did not take issue with this
    characterization of the liability issue the motion judge was asked to
    determine.

[5]

We see no error on the part of the motion judge and the appeal is
    accordingly dismissed. Costs to the respondent fixed in the sum of $9924.21
    inclusive of disbursements and HST.

J. MacFarland J.A.

C.W. Hourigan J.A.

G. Pardu J.A.


